       CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Linda Tirado,                                   Case No. 20-CV-01338 (JRT-ECW)

            Plaintiff,

      vs.                                     JOINT STIPULATION TO AMEND
                                                   SCHEDULING ORDER
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo, in his
official capacity; Robert Kroll, in his
individual capacity; and Minneapolis
Police Department Officers John Does
1-4, in their official and individual
capacities,

            Defendants.


      The parties, having met and conferred in good faith, respectfully request

that the case schedule be adjusted and jointly submit the following proposed

amendments to the Court’s Pre-Trial Scheduling Order, ECF No. 74 (“Scheduling

Order”). The parties’ proposal extends by approximately two months Plaintiff’s

deadline to amend the Complaint, all fact discovery deadlines, all expert

disclosure deadlines, the deadline for completing any independent medical

examinations, and the dates for dispositive motions and trial. There have been no

prior modifications to the Scheduling Order in this case.

      The parties agree that there is good cause to modify the Scheduling Order

to accommodate their ongoing efforts to complete discovery. All parties have
                                          1
       CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 2 of 6




served and responded to interrogatories and requests for production. The parties

continue to meet and confer on their remaining disputes regarding documentary

discovery. With progress made during the meet and confers to date, the parties

are continuing to resolve these disputes. Plaintiff and the City of Minneapolis

anticipate making supplemental productions or reproductions of documents

consistent with the ESI protocol. Plaintiff must review many hours of real-time

video footage, along with significant volumes of other records in order to identify

the John Doe Defendants and amend the Complaint accordingly. Defendants

must review the native production of numerous photographs prior to certain

depositions and review additional medical records prior to the completion of any

independent medical examinations.       Extensions to the discovery period and

completion of any independent medical examinations will require corresponding

shifts elsewhere in the Scheduling Order.

      Further, each party has substantial discovery remaining. The parties have

begun to schedule depositions of fact witnesses, including Plaintiff and two

individuals that were members of the Minneapolis Police Department in May

2020. Additional depositions and written discovery are also anticipated. To this

end, a modest extension to the schedule is required

      Accordingly, the parties jointly request that the Scheduling Order be

modified as set out below.


                                        2
           CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 3 of 6




                              PROPOSED AMENDED SCHEDULE


              Event                   Current Date            New Date

    Amend Pleadings to Add       August 20, 2021       October 20, 2021
    Additional Parties or
    Include Punitive
    Damages

    Close of Fact Discovery      October 22, 2021      December 20, 2021

    Settlement Conference        October 26, 2021      January 7, 2022 1

    Non-Dispositive Motions      November 5, 2021      January 14, 2022
    (Not Relating to Expert
    Discovery)

    Rule 35 Medical Exam         November 19, 2021     January 26, 2022

    Identify Experts (Plaintiff) November 22, 2021     January 28, 2022

    Expert Disclosures           December 1, 2021      February 8, 2022
    (Plaintiff)

    Identify Experts             January 24, 2022      April 1, 2022
    (Defendants)

    Expert Disclosures           February 21, 2022     May 2, 2022
    (Defendants)

    Identify Rebuttal Experts    March 21, 2022        June 2, 2022
    (Plaintiff)

    Rebuttal Expert              March 31, 2022        June 13, 2022
    Disclosures (Plaintiff)


1
  The parties understand that the Court’s calendar will dictate the scheduling of
the Settlement Conference. The parties recognize that counsel for the City of
Minneapolis currently has a trial block scheduled for the second half of January
2022, and the parties jointly request that the Settlement Conference be scheduled
before or after the second half of January 2022.
                                           3
        CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 4 of 6




Close of Expert Discovery   May 2, 2022               July 13, 2022

Non-Dispositive Motions     May 16, 2022              July 27, 2022
(Relating to Expert
Discovery)

Motions for Summary         July 1, 2022              September 16, 2022
Judgment

Trial                       October 3, 2022           December 12, 2022




Dated: August 19, 2021          GREENE ESPEL PLLP

                                /s/ John M. Baker
                                John M. Baker, Reg. No. 0174403
                                Davida S. McGhee, Reg. No. 0400175
                                222 S. Ninth Street, Suite 2200
                                Minneapolis, MN 55402
                                (612) 373-0830
                                jbaker@greeneespel.com
                                dwilliams@greeneespel.com

                                -and-

                                Tai-Heng Cheng (admitted pro hac vice)
                                Gaëlle E. Tribié (admitted pro hac vice)
                                SIDLEY AUSTIN LLP
                                787 Seventh Avenue
                                New York, NY 10019
                                (212) 839-5661
                                tcheng@sidley.com
                                gtribie@sidley.com

                                Margaret Hope Allen (admitted pro hac vice)
                                SIDLEY AUSTIN LLP
                                2021 McKinney Ave, Ste. 2000
                                Dallas, TX 75201

                                        4
CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 5 of 6




                       (214) 969-3506
                       margaret.allen@sidley.com

                       Stacy Horth-Neubert (admitted pro hac vice)
                       SIDLEY AUSTIN LLP
                       555 West Fifth Street
                       Los Angeles, California 90013
                       (213) 896-6018
                       shorthneubert@sidley.com

                       Gabriel Schonfeld (admitted pro hac vice)
                       SIDLEY AUSTIN LLP
                       1501 K Street NW
                       Washington, DC 20005
                       (202) 736-8483
                       gschonfeld@gmail.com

                       Attorneys for Plaintiff Linda Tirado




                              5
      CASE 0:20-cv-01338-JRT-ECW Doc. 84 Filed 08/19/21 Page 6 of 6




Dated: August 19, 2021       JAMES R. ROWADER, JR.
                             City Attorney

                             /s/ Kristin Sarff
                             Kristin Sarff, Reg. No. 0388003
                             Heather P. Robertson, Reg. No. 0390470
                             Sharda Enslin, Reg. No. 0389370
                             Assistant City Attorney’s
                             350 South Fifth Street, Room 210
                             Minneapolis, MN 55415
                             (612) 673-3919
                             kristin.sarff@minneapolismn.gov
                             heather.robertson@minneapolismn.gov
                             sharda.enslin@minneapolismn.gov

                             Attorneys for Defendants City of Minneapolis and
                             Minneapolis Chief of Police Medaria Arradondo, in his
                             official capacity

                             /s/ Joseph Kelly                                        .
                             Joseph Kelly, Reg. No. 389356
                             Kevin Beck, Reg. No. 389072
                             Kelly & Lemmons, P.A.
                             2350 Wycliff Street
                             Suite 200
                             St. Paul, MN 55114
                             (651) 224-3781
                             jkelly@kellyandlemmons.com
                             kbeck@kellyandlemmons.com

                             Attorneys for Defendant Robert Kroll




                                    6
